Citation Nr: 1123969	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-40 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to October 1961 and from June 1962 to January 1970.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which found that the appellant was not eligible for educational assistance benefits under the DEA program.


FINDING OF FACT

A notice letter, dated March 24, 1998, informed the Veteran of a March 1998 rating decision wherein the RO awarded DEA benefits under Chapter 35, Title 38 of the United States Code; the delimiting date was March 24, 2008, ten years later.


CONCLUSION OF LAW

The criteria have not been met for a delimiting date beyond March 24, 2008, for educational assistance benefits pursuant to Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3040, 21.3041, 21.3043, 21.3300 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

B.  Law and Analysis

Dependents' Educational Assistance (DEA), under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a surviving spouse and children, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3020, 21.3021 (2010).  Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a Veteran who has a total disability permanent in nature resulting from a service- connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i).

Under 38 U.S.C.A. § 3512(b)(1)(A), eligibility for such benefits extends 10 years from the date (as determined by the Secretary of Veterans Affairs) that the person becomes an eligible person within the meaning of 38 U.S.C.A. § 3501(a)(1).  Under the rule regarding the payment of educational assistance benefits under 38 U.S.C. Chapter 35 for a Veteran's spouse, the beginning date of eligibility for a spouse of a Veteran with a permanent and total disability evaluation effective after November 30, 1968 is the effective date of the Veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a).

A notice letter, dated March 24, 1998, informed the Veteran of a March 1998 rating decision wherein the RO awarded DEA benefits under Chapter 35, Title 38 of the United States Code, effective from March 18, 1992.  Therefore, the 10 year period of eligibility for education benefits under Chapter 35 began March 24, 1998 and ended March 24, 2008.  The appellant filed her claim for benefits in April 2010, after the 10 year period of eligibility.

The 10 year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512 (b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible. 38 C.F.R. § 21.3047(a)(2)(i).

Unfortunately, the record does not reflect that the appellant meets any of the above exceptions for an extension of the 10 year delimiting period, and the appellant is not claiming any such exceptions.

The Board has considered the judicial holding in Ozer v. Principi, 14 Vet. App. 257 (2001), as it may apply to the appellant's claim as to extending the delimiting date.  In that case, the issue revolved around 38 U.S.C.A. § 3512(b)(1), which addresses when the 10-year delimiting period will expire.  There are three dates beyond which educational assistance may not be provided.  38 U.S.C.A. § 3512(b)(1).

The Ozer decision essentially granted Chapter 35 eligible spouses an unlimited delimiting period for benefits, due to the technical problems in the language of Chapter 35.  The U.S. Court of Appeals for Veterans Claims (Court) rendered the Ozer decision on February 6, 2001.  However, subsequently, the United States Congress has changed the law under 38 U.S.C.A. § 3512.  See Public Law No 107- 103, § 108, 115 Stat. 985 (Dec. 27, 2001).  This change in the law addresses the eligibility of a spouse or surviving spouse for educational assistance under Chapter 35 of Title 38, United States Code, who files a claim after December 27, 2001.

In effect, the applicable provisions of Public Law 107-103 invalidated the Ozer decision, at least as to claims brought after that date.

The applicable provisions of Public Law 107-103, codified under 38 U.S.C.A. § 3512, in effect provide that for all eligibility decisions which are made on or after December 27, 2001, spouses are entitled to a 10-year delimiting period, in which they may, upon first becoming eligible, use Chapter 35 benefits.  The delimiting date is determined as if the Ozer decision never existed.  While the law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to an unlimited delimiting period provided under Ozer, the appellant does not fall under this finite category.  See e.g. VA Pamphlet 22-72-3, Revised, p.5, March 2003.  In some cases, including this one, the delimiting period has already run and the individual is no longer eligible for benefits.  As such, the provisions of Ozer are not applicable.

Finally, the appellant contends that she contacted VA via telephone in 1998 and was told that she was not eligible to receive educational benefits.  See May 2010 Notice of Disagreement.  While this information may not have been accurate, the Board notes that erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that a veteran was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).

The Board is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant eligibility for DEA benefits under Chapter 35.  Therefore, the Board must find that the appellant is simply not eligible to receive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter. Moreover, the Board does not doubt the sincerity of the appellant's contentions.  However, the Board is bound by the laws and regulations governing the payment of benefits, which, in this case, do not support the award of benefits.



ORDER

An extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond March 28, 2004, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


